IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00406-CR
                                No. 10-14-00407-CR

MICHAEL EDWARD STRICKLAND,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 82nd District Court
                               Falls County, Texas
                         Trial Court Nos. 8032 and 8033


                                      ORDER


      Appellant’s Motion Requesting Appointment of Counsel was filed on July 22,

2015. Generally, the trial court appoints attorneys for indigent defendants. See TEX.

CODE CRIM. PROC. ANN. art 26.04 (West 2009). However, in a proceeding under Chapter

64, Motion for Forensic DNA Testing, the trial court appoints counsel only if the court

finds reasonable grounds for a motion for DNA testing to be filed. Id. art. 64.01(c). In

appellant’s underlying proceedings, the trial court did not make the required finding.
        Accordingly, appellant’s motion requesting the appointment of counsel is

denied.




                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed July 30, 2015




Strickland v. State                                                        Page 2